MEMORANDUM **
Vernon Ford appeals from the 36-month sentence imposed upon revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, United States v. Tadeo, 222 F.3d 623, 625 (9th Cir.2000), and we affirm.
Ford contends that the district court’s sentence was excessive and constituted an abuse of discretion. We are unpersuaded. When revoking supervised release, the distriet court has discretion to go outside the Chapter 7 policy statement’s suggested sentencing range, up to the statutory maximum listed in 18 U.S.C. § 3583(e)(3). See United States v. Musa, 220 F.3d 1096, 1101 (9th Cir.2000); see also United States v. George, 184 F.3d 1119, 1122-23 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.